PATRICK G. THURMOND, CSR, RPR
                                                 Official Court Reporter
                                               173rdJudicial District Court
                                                 Athens, Texas 75751          FILE3 IN COURT OF APPEALS
                                                     903/675-6156
                                               thurmond 1420(5),gmail.com
                                                                                 121             appeals District


                                                     May 18,2015


                                                                                 CATHY S. LUSK,


MS. CATHY S. LUSK
Clerk of the Court
Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas 75702

IN RE: Filing of Reporter's Record in CaseNo. 12-15-00081-CR, Joshua Paul Calhoun v. The State of Texas.

Dear Ms. Lusk:

The Reporter's Record in the above-referenced case has been filed electronically this date and confirmation of
receipt received (Trace No. 2916).

State's Exhibit No. 20, a surveillance video, could not be converted from its unknown format; therefore, I am
enclosing a copy of the disc admitted at trial.

Please contact me if you have any questions.




                                                     r
Patrick G. Thurmond, CSR, RPR

Enclosure


CC:      Hon. Nancy Rumar
         Hon. Leslie Dixon